UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 11-1892


XIAN FANG OU,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:     March 29, 2012                 Decided:   April 24, 2012


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert J. Adinolfi, New York, New York, for Petitioner.   Tony
West, Assistant Attorney General, Terri J. Scadron, Assistant
Director, Greg D. Mack, Senior Litigation Counsel, Washington,
DC, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Xian Fang Ou, a native and citizen of the People’s

Republic of China, petitions for review from an order of the

Board   of    Immigration      Appeals      (“Board”)      dismissing      his    appeal

from the immigration judge’s order denying his applications for

asylum,      withholding      from    removal      and     withholding     under      the

Convention Against Torture.                 Ou contends that he established

that    he   suffered    past      persecution       in    China   because       of   his

religious practices.          We deny the petition for review.

              This    court    will       uphold     the   Board’s       determination

unless it is “manifestly contrary to the law and an abuse of

discretion.”         Djadjou v. Holder, 662 F.3d 265, 273 (4th Cir.

2011) (internal quotation marks omitted).                      Our review of the

agency’s findings is narrow and deferential. Factual findings

are affirmed if supported by substantial evidence.                        Substantial

evidence exists to support a finding unless the evidence was

such that any reasonable adjudicator would have been compelled

to conclude to the contrary.               Id.

              Persecution     is     an    extreme    concept      and    may    include

actions less severe than threats to life or freedom but must

rise above mere harassment.                Qiao Hua Li v. Gonzales, 405 F.3d

171, 177 (4th Cir. 2005).                 In some instances, brief detentions

accompanied by interrogations and minor beatings will fall short



                                             2
of establishing past persecution.                    See Dandan v. Ashcroft, 339

F.3d 567, 573 (7th Cir. 2003).

           We     have     reviewed     the          record     and   conclude        that

substantial     evidence     supports      the        finding    that     Ou   did    not

establish past persecution.           We note that the immigration judge

considered all the evidence that was in Ou’s favor.                        However, we

conclude that the evidence does not compel a different result.

We note Ou makes a brief challenge to the finding that he did

not establish a well-founded fear of persecution.                          We conclude

that   substantial       evidence     supports         the    immigration         judge’s

finding in this regard.

           Accordingly,      we     deny       the    petition    for     review.       We

dispense   with     oral    argument       because        the     facts     and      legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      PETITION DENIED




                                           3